Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Remarks
	This Office Action is in response to applicant’s response filed on January 28, 2021, under which claims 1-13 are pending and under consideration. 

Response to Arguments
Applicant’s amendment has overcome the previous claim objections and the previous rejection of claims 11-13 under 35 U.S.C. § 112(b). Therefore, the objections and rejection have been withdrawn. 
Applicant’s arguments with respect to the previous rejection of claims 1-13 under 35 U.S.C. § 112(a) have been fully considered and are persuasive. Therefore, the previous rejection under § 112(a) has been withdrawn. 
the plurality of connection destination neuron circuits of a certain neuron circuit included in the first ising device include each of the plurality of neuron circuits included in the first ising device and at least one, but not all, of the plurality of neuron circuits included in a second ising device of the plurality of ising devices” in amended independent claims 1 and 7, as well as similar limitations in amended independent claim 6, distinguish over the cited references.  
Applicant seems to be relying on the fact that in Zhu’s device, each neuron is connected to every other neuron. However, applicant’s arguments are not persuasive because the term “but not all”, as used in the above-quoted expression, does not exclude the configuration disclosed in Zhu. 
The term “but not all” only limits the neuron circuits included in “the plurality of connection destination neuron circuits of a certain neuron circuit.” However, the claim as a whole is open-ended as to the possibility of other connection destination neuron circuits. In other words, the claim not require all weight connections of the “certain neuron circuit” to consist of only “the plurality of connection destination neuron circuits.” Therefore, as long as the limitation of “plurality of connection destination neuron circuits” can be met by a set that has less than all neurons of a second ising device, the open-ended claim does not exclude the possibility of other neurons in the second ising device that is also connected to that “certain neuron” in the first ising device.  
Zhu discloses a plurality of ising devices (i.e., “clusters” in Zhu), each having a plurality of neuron circuits (circuits that include “processing elements”), as shown in FIG. 2 of Zhu. Since 
To illustrate, clusters C1 and C2 in Zhu may correspond to a first ising device and a second ising device, wherein every neuron in each cluster is connected to every other neuron in the same cluster and in other clusters. Suppose that the second cluster C2 has 3 neuron circuits (note that Zhu teaches a variable number of neuron circuits, but exemplarily illustrates at least 3). In this case, a subset consisting of 2 of the 3 neuron circuits satisfies the limitation of “at least one, but not all, of the plurality of neuron circuits included in a second ising device,” since two is at least one and is less than all. Although the second cluster C2 has a third neuron circuit that is also connected to the neuron in the first cluster, the claim as a whole is open-ended, and does not exclude the possibility of this third, connected neuron circuit. As explained above, the claim is open-ended as to possibility of additional connections that are not part of “the plurality of connection destination neuron circuits.” 
Therefore, Zhu reads on the newly added claim limitation. The above reasoning also applies to the similar language recited in amended independent claim 6.
The Examiner also notes that the open-ended interpretation given above is supported by the fact that applicant uses the similar term “the plurality of neuron circuits in the first ising device” in a non-exclusive manner, since this plurality does not include the “certain neuron circuit included in the first ising device.” 
If applicant’s intention is to express the concept that there is no synaptic connection between a neuron circuit in the first ising device and a neuron circuit in the second ising device, then applicant is suggested to present claim language that would clearly articulate this concept, and in a manner that complies with the written description requirement. 
However, applicant is also invited to consider the newly cited (but not relied upon) reference Kim et al., “A Large-Scale Architecture for Restricted Boltzmann Machines,” 2010 18th IEEE Annual International Symposium on Field-Programmable Custom Computing Machines, Charlotte, NC, USA, 2010, pp. 201-208) and Han et al., “Learning both Weights and Connections for Efficient Neural Networks,” arXiv:1506.02626v3 [cs.NE] 30 Oct 2015, which are considered to be prior art that is relevant to the concept neuron connections can be omitted.
Kim teaches an FPGA implementation of a restricted Boltzmann machine, wherein the implementation includes a plurality of chips (ising devices) and inter-chip communications, as shown in FIG. 3. In particular, Kim, § E (“Locally dense sparse network”, p. 205) teaches a locally dense sparse network based on the principle that in a boltzmann machine “it is unlikely that all the connections will be actively used… One simple way to make use of the sparseness is to limit the fanout of each neuron to a constant number C. In addition, for simplicity, we restrict connections of each neuron to be the C nearest neighboring neurons. Then the dense matrix, if any, will occur only at the neighboring nodes” (emphasis added). As described on page 206, left column, the concept of restricted connections is generally applicable to multi-chip (i.e., multi-device) configurations. 
Han teaches that “network pruning has been used both to reduce network complexity and to reduce over-fitting” (page 2), and teaches pruning synapse connections between nodes in neural networks (FIG. 2). The Kim and Han references evidence that a non-fully-connected neural network and the advantages thereof are well known in the art. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., “Introducing a Parallel Transit Evalaution Method into the Sequential Boltzmann Machine,” Electronics and Communications in Japan, Part 3, Vol. 81, No. 12, 1998 (“Zhu”) in view of M. Skubiszewski, “An exact hardware implementation of the Boltzmann machine,” [1992] Proceedings of the Fourth IEEE Symposium on Parallel and Distributed Processing, Arlington, TX, USA, 1992, pp. 107-110 (“Skubiszewski”) and Wang et al., “FPGA-based neuromorphic computing system with a scalable routing network," 2015 15th Non-Volatile Memory Technology Symposium (NVMTS), Beijing, 2015, pp. 1-4 (“Wang”).

As to claim 1, Zhu teaches an information processing apparatus comprising:
a plurality of ising devices connected to common buses; [FIG. 2: clusters C1, C2, … CM (ising devices) connected to common buses labeled ADDRESS, ACK, and REQ] and
a processor, [FIG. 2: Controller for clusters (CFC), as described in § 2.2 and § 4.3]
each of the plurality of ising devices includes:
a plurality of neuron circuits, [FIG. 2:  Processing elements (PEs), such as PE1, PE2, … PEH for a given cluster, as described specifically in § 4.1 and throughout § 2.2] each of which calculates a first value based on a sum of values, [each PE calculates an activity value u1, u2, … uH based on a sum of values as shown in formula (2) in § 2 (page 56, right column):                         
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    . That is, activity u is calculated based on a sum of Wijxj values. See also lines 5 and 17 of the algorithm labeled “Procedure-3” on page 58.] each of which is obtained by multiplying an output signal of one of a plurality of connection destination neuron circuits [Equation (3): output signal xj] by one of a plurality of weight values that indicate connection strength with the respective connection destination neuron circuits, [Equation (3): weight values Wij] outputs 0 or 1 [§ 2 (page 56, right column): “The neuron model used in the Boltzmann machine takes as outputs two discrete states 0 or 1.” The states are probabilistic, based on u (the first value), as given in equation (1). Note that the outputting of xk by specific PE blocks is also shown in FIG. 2.], and updates, upon receiving an update signal when one of the output signals changes, the first value in accordance with the update signal, [Procedure-3 (§ 2.3, page 58, left column): lines 16-17, described in § 2.3, paragraphs “(3)-(4)”: When “one of the output signals changes” (i.e., when a state transition has occurred) and the cluster controller “outputs k(j) on the address bus and simultaneously a code bit that indicates which transition occurred” (i.e., an update signal), “the PEj … calculate in parallel the new ui(t+1) using the weights Wik and the code bit that were pointed out by the ADDRESS” (i.e., updating the first value).].  
a memory [The “MEMORY” blocks shown in FIG. 2 (referred to in § 4.1 as “weight memory”) and any element of a cluster that stores information] that holds items of connection destination information for each of the plurality of neuron circuits, each of the items of connection destination information including items of first address information identifying each of the plurality of connection destination neuron circuits [For each of the plurality of PEs, the corresponding “MEMORY” block holds the weight matrices WHk, which include, as indices of the matrix values, the identifiers (first address information) of each of the plurality of PEs in the Boltzmann machine model. Note that Zhu, § 2.2, generally teaches that “k” is the address of any particular PE (“using k(j) as an address,” § 2.2, paragraph immediately after “procedure 3”) and also teaches that the controller of a cluster “outputs k(j)” on the address bus” (§ 2.2, second-to-last paragraph). Furthermore, Zhu § 2.2, last paragraph, teaches that: “All the PEj (j = 1,…, N) calculate in parallel the new ui(t+1) using the weights Wik… (this corresponds to line 17 of the procedure).” Specifically, PE performs the calculation of ui(t) in line 17 of Procedure-3 in accordance with the given k(j) value, which defines a particular neuron xk(m) (see line 16 of Procedure-3). Line 5 of Procedure-3 defines                         
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            ≔
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                            l
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                    , where “l” corresponds to the aforementioned “k.” Since the weight matrix Wik comprises weights indexed to all possible k values (i.e., all address values, of every neuron), the index values k, which correspond to “first address information identifying each of the plurality of connection destination neuron circuits,” are stored with the weight matrix values in the MEMORY block. In other words, every possible value of k(j) (and thus the address of every neuron) is known to PEs in the cluster and is held in the memory of the ising device.].
Zhu further teaches an item of second address information identifying, among the plurality of ising devices, a first ising device including at least one of the plurality of connection destination neuron circuits, [item of second address information j identifying the cluster, as disclosed in § 2.2, page 58, left column: “the set J may be expressed by means of M-bit signals.” See also page 58, right column, paragraphs “(3)-(4)”, and lines 16-17 of Procedure-3, disclosing that all CICs (controls within clusters) communicate with the CFC via signals REQj and ACKj (where j indicates the cluster).] the first and second address information being associated with each other, [as disclosed in § 2.2: “PEs in that range of addresses may be grouped (clustered).”] and
a router that supplies [FIG. 2: Controller in cluster (CIC)], when a first output signal of a first connection destination neuron circuit among the plurality of connection destination neuron circuits that is included in the first ising device changes [Page 58, right column, paragraph “(3)”, and Procedure-3, line 16: Change in the state of neuron xk(m), which may be a neuron of any of the clusters] and when the (ising device) receives the first address information identifying the first connection destination neuron circuit via one of the buses [Page 58, right column (§ 2.2), paragraph “(3)”: The CIC with the selected unit (note that the “CIC” in this context may be of another cluster) updates its state by outputting k(j) and a “code bit that indicates which transition occurred” (an update signal). The update signal is supplied via the ADDRESS bus to another cluster (i.e., the instant ising device)], the update signal based on a value of the changed first output signal transmitted via one of the buses to one of the plurality of neuron circuits [The update signal is based on a value of the changed first output signal (the transition), and is supplied to the neurons via the ADDRESS bus (p. 58, right column (§ 2.2), paragraphs “(3)” and “(4)”] in accordance with the received first address information, previously specified second address information identifying the first ising device, and the connection destination information, [The operation of supplying the update signal to the neurons is in accordance with the first address information (k), the second address information (j), and the connection destination information to the extent required by the claim because the update signal includes k, which is supplied based on the “j” CIC that was selected by the controller for clusters (CFC). The expression “in accordance with” does not require a specific computation or determination to be performed by the router with respect to the recited information.] 
the processor specifies the second address information identifying the first ising device including the first connection destination neuron circuit that allows change of the first output signal, and [Page 58, left right column (§ 2.2), paragraph “(3)”: The CFC receives enable signals from “and from all these enable signals it selects only one and informs all the CICs of the result by means of the REQj (j = 1, …, M) signals.” See also § 4.3. That is, the CFC sends an acknowledgement signal (which is inadvertently referred to as “REQj” in § 2.2, but is generally referred to as “ACKj” in other parts of the reference; see FIG. 2 and § 4.3) specifying the second address information j identifying a particular cluster]. 
the plurality of connection destination neuron circuits of a certain neuron circuit included in the first ising device include each of the plurality of neuron circuits included in the first ising device [Zhu teaches that neurons in a particular cluster are connected to neurons in all other clusters. See Procedure-3, line 5, which states that for a particular neuron “i”, there are weights for the other neurons “l”, which are distributed in the same cluster and in other clusters, as shown in FIG. 2 and in accordance with equation (2). Note that in equation (2), every neuron has a weight with every other neuron.] and at least one, but not all, of the plurality of neuron circuits included in a second ising device of the plurality of ising devices. [This limitation is met by Zhang because any arbitrary subset of less than all neuron circuits in a second cluster, combined with neuron circuits in a first cluster, can read on the “plurality of connection destination neuron circuits.” For example, clusters C1 and C2 in Zhu may correspond to a first ising device and a second ising device, wherein every neuron in each cluster is connected to every other neuron in the same cluster and in other clusters. Suppose that the second cluster C2 has 3 neuron circuits (i.e., H = 3, in the notation used in Zhu). In this case, a subset consisting of 2 of the 3 neuron circuits satisfies the limitation of “at least one, but not all, of the plurality of neuron circuits included in a second ising device,” since two is at least one and less than all. The term “but not all” only limits the neuron circuits included in “the plurality of connection destination neuron circuits of a certain neuron circuit.” However, the claim as a whole is open-ended as to the possibility of other connection destination neuron circuits. In other words, the claim not require the weight connections of the “certain neuron circuit” to consist of only “the plurality of connection destination neuron circuits.” Therefore, as long as the limitation of “plurality of connection destination neuron circuits” can be met by a set that has less than all neurons of a second ising device, the open-ended claim does not exclude the possibility of there being other neuron circuits in the second ising device that are connected to the “certain neuron circuit included in the first ising device.” Therefore, Zhu teaches the instant limitation.]        
However, Zhu does not specifically teach: 
(1) 	The output being “in accordance with a result of comparison between a second value obtained by adding a noise value to the first value and a threshold” (Zhu generally teaches that the state of neurons is stochastic, as given in equations (1) and (2), but does not teach the details of the recited implementation);
(2)	The limitation that the memory “holds” the second address information as part of the connection destination information; and
(3)	Receipt of the first address information by the router, as recited in the phrase “when the router receives the first address information…via one of the buses” (Zhu teaches that the CIC selected by the CFC supplies the first address information k(j), which is received by neurons in the same and other clusters via the ADDRESS bus, but does not teach the receiving of first address information by a component (such as a CIC) that corresponds to the claimed router).   
Skubiszewski, in an analogous art, teaches outputting 0 or 1 “in accordance with a result of comparison between a second value obtained by adding a noise value to the first value and a threshold.” Skubiszewski is directed to hardware implementations of the Boltzmann machine (see title), and is thus in the field of information processing apparatuses, specifically of the type of that implement neural networks. 
In particular, Skubisewski, § 2.2 (“How random numbers are generated”), teaches a method of implement the probabilistic on/off states of a neuron, such that the neuron outputs 0 or 1 in accordance with a result of comparison between a second value obtained by adding a noise value to the first value and a threshold [Equations (4) and (5) and corresponding description, teaching the output of 1 or 0 in accordance with a comparison between a second value                         
                            X
                            +
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    N
                                
                                →
                            
                            )
                        
                     obtained by adding a noise (                        
                            X
                            =
                            θ
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            A
                                        
                                        
                                            1
                                            -
                                            A
                                        
                                    
                                
                            
                             
                        
                    , where A is a random variable) to the first value                         
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    N
                                
                                →
                            
                            )
                        
                     (which corresponds to the “first value” in Zhu; see Equation (3) of Skubisewski) and a threshold (zero, as shown in Equation (4))]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu and Skubisewski by configuring the plurality of neuron circuits to output 0 or 1 in accordance with a result of comparison between a second value obtained by adding a noise value to the first value and a threshold, in order to implement the probabilistic on/off states of neuron circuits, particularly in a manner that is suitable for hardware and avoids excessive complexity, as suggested by Skubisewski (§ 2.2). 
Wang, in an analogous art, teaches the remaining limitations that the memory “holds” the second address information as part of the “connection destination information, and receipt of the first address information by the router, as recited in the phrase “when the router receives the first address information…via one of the buses.” Wang generally relates to neuromorphic computing system with a scalable routing network (title), and is therefore in the field of information processing apparatuses, specifically of the type of that implement neural networks.
In particular, Wang teaches a memory [FIG. 2: On-chip SRAM] that holds second address information [§ II.B, paragraph 2: “target core’s X Direction address, target core’s Y Direction address,” an address identifier that corresponds to the instant “second address information”] as part of the connection destination information [FIG. 2, information stored in the memory, such as routing table]. Wang further teaches a router [As shown in FIGS. 2-3, different cores communicate with one another through packet router, using a routing package as described in § II.B, paragraph 2] configured to receive the first address information [information from outside the core, such as a routing packet described in § II.B], as well as to supply an update signal [information supplied within the core, as shown in FIG. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu (as modified by Skubisewski) with the teachings of Wang by modifying Zhu to include, for each of the plurality of ising devices, a memory that holds the second address information as part of the connection destination information and a router that handles communication between clusters such that the router supplies the update signal when it receives the first address information identifying the first connection destination neuron circuit via one of the buses, in order to implement a scalable routing network, which can be used for a variety of applications and to achieve high computational speeds (Wang, § IV). 

As to claim 2, the combination of Zhu, Skubisewski, and Wang teaches the information processing apparatus according to claim 1, wherein, when the first output signal of the first connection destination neuron circuit changes, [Zhu, Page 58, right column, paragraph “(3)”, and Procedure-3, line 16: Change in the state of neuron xk(m), which may be a neuron of any of the clusters] the router included in the first ising device supplies the changed value of the first output signal and the first address information identifying the first connection destination neuron circuit to the buses. [Zhu, FIG. 2 and p. 58, right column, paragraph “(3)”: The CIC with the selected unit outputs a code bit indicating which transition occurred and first address information k(j) to the ADDRESS bus.].

As to claim 3, the combination of Zhu, Skubisewski, and Wang teaches the information processing apparatus according to claim 1, wherein each of the plurality of ising devices includes a storage unit holding a same second address information specified by the processor. [Wang, § II.B, paragraph 2: disclosing second address information (“target core’s X Direction address, target core’s Y Direction address”) stored in the routing table. Since the cores in Wang are similar to one another, it is understood that multiple cores may all hold the address of a particular core.]

As to claim 4, the combination of Zhu, Skubisewski, and Wang teaches the information processing apparatus according to claim 1,
wherein the second ising device includes a memory in which the connection destination information is stored, [Zhu, FIG. 2: clusters C1, C2, … CM may include a second cluster (second ising device) having a memory in the manner noted in the rejection of claim 1] and
in the connection destination information, the first address information identifying the first connection destination neuron circuit included in the first ising device is associated with identification information, which identifies the first connection destination neuron circuit, used inside the second ising device. [Since Zhu teaches that weights are stored in the MEMORY blocks (FIG. 2), and that weights may be between neurons of different clusters, Zhu teaches an association between first address information (e.g., an address of a particular neuron) and identification information of another neuron of another cluster]. 

As to claim 5, the combination of Zhu, Skubisewski, and Wang teaches the information processing apparatus according to claim 1,
wherein a plurality of connection destination neuron circuits of a plurality of neuron circuits arranged in a third ising device among the plurality of ising devices [Zhu, FIG. 2: A third cluster among the C1, C2, … CM clusters] include a plurality of second connection destination neuron circuits of the plurality of neuron circuits included in the third ising device [Such a cluster includes a plurality of neurons. See, e.g., Zhu, FIG. 2, and § 2.2 (“PEs in [a particular] range of addresses may be grouped (clustered)”).] and a plurality of third connection destination neuron circuits included in one or a plurality of fourth ising devices among the plurality of ising devices, [Zhu, FIG. 2: A fourth cluster among the C1, C2, … CM clusters; such a cluster includes a plurality of neurons, as noted above.] and
a number of the third connection destination neuron circuits is less than a number of the second connection destination neuron circuits. [Zhu, FIG. 5: Disclosing various values of N (total number of neurons) and M (number of clusters). Since Zhu discloses examples of N = 100, 1000, and 10,000, wherein M may be an odd number (e.g., 3 or 19) as shown in FIG. 5, it is understood that certain clusters may have fewer neurons than others because the total number of neurons would not be evenly divided among all clusters in certain combinations of N and M. 
Furthermore, one of ordinary skill in the art would have understood from Zhu’s disclosure (including Procedure-3 and descriptions of the model in § 2.2) that the number of neurons within a group may be arbitrary. Therefore, given that the general condition (i.e., each cluster has a certain number of neurons) is disclosed, it would also have been obvious to set the number of neurons of a third cluster to be less than the number of neurons in the second cluster, because doing so is merely the discovery of optimum or workable values for the number of neurons per cluster, which is recognized in Zhu as a result-effective variable in affecting computation speed. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).] 

As to claim 6, this claim is directed to an ising device comprising limitations that are the same or substantially the same as those recited for each of the plurality of ising devices of claim 1. Therefore, the rejection of claim 1 is applied to claim 6. 
It is noted that the limitation of “connected to common buses” recited in the “memory” portion of the claim is taught by Zhu, FIG. 2, as set forth in the rejection of claim 1, above. 
With respect to the limitation of “the plurality of connection destination neuron circuits of a certain neuron circuit among the plurality of neuron circuits include each of the plurality of neuron circuits included in the ising device,” which differs in wording from the corresponding recitation in claim 1 in some respects, Zhu teaches this limitation because Zhu teaches more than two clusters and that neurons in a particular cluster are connected to neurons in all other clusters, as explained in the rejection of claim 1, above. 
With respect to the limitation of “…and at least one, but not all, of the plurality of neuron circuits included in the first ising device,” this limitation also differs in wording from the corresponding recitation in claim 1 in reciting the “first ising device” rather than the “second ising device.” However, the rejection made to claim 1 also applies to the instant limitation. That is, as explained in the rejection of claim 1, this limitation is met by Zhang because any arbitrary subset of less than all neuron circuits in a cluster (corresponding to the “first ising device”), combined with neuron circuits in another cluster (corresponding to the “ising device”), can read on the “plurality of connection destination neuron circuits.”   

As to claim 7, this claim is directed to a control method for an information processing apparatus, wherein control method comprises “preparing a plurality of ising devices” whose limitations are the same or substantially the same as those recited for each of the plurality of ising devices of claim 1. The method further comprises an operation of “specifying, by a control device…” that is the same or substantially the same as the operation performed by the “control device” of claim 1. Therefore, the rejection of claim 1 is applied to claim 7. 
Furthermore, Zhu teaches a “control method for an information processing apparatus” as recited in the instant claim (e.g., Zhu teaches that the apparatus of FIG. 2 is controlled according to Procedure-3 in § 2.2). The limitation of “connected to common buses” recited in the “memory” portion of the instant claim is taught by Zhu, FIG. 2, as set forth in the rejection of claim 1, above.

As to claim 8, the combination of Zhu, Skubisewski, and Wang teaches the information processing apparatus according to claim 1, 
wherein a certain neuron circuit included in the first ising device of the plurality of ising devices connects to each of the plurality of neuron circuits included in the first ising device and at least one of the plurality of neuron circuits included in the second ising device of the plurality of ising devices, and [As shown in Zhu, FIG. 2 each neuron circuit (e.g., neuron circuit including PE1) connects to other neuron circuits in the same cluster (e.g., neuron circuits PE2 to PEH via the ADDRESS bus, and also via the ACK and REQ busses and the CICs. See also Zhu, § 4.1: “connections to bus lines.”] 
and the first address information identifies each of the plurality of neuron circuits included in the first ising device and the at least one of the neuron circuits included in the second ising device. [As noted in the rejection of claim 1, the weight matrix Wik comprises indices to all possible k values (i.e., all address values of every neuron circuit). Since the weight matrix covers weights for the entire Boltzmann machine, as shown in Procedure-3, the indices of the weight matrix includes other PEs (neuron circuits) within the same cluster ci, as well as PEs (neuron circuits) in other clusters.] 
	
	As to claims 9 and 10, the further limitations recited in these claims are the same or substantially the same as those recited in claim 8. Therefore, the rejection made to claim 8 is applied to claims 9 and 10.

	As to claim 11, the combination of Zhu, Skubisewski, and Wang teaches the information processing apparatus according to claim 1, wherein a number of the plurality of connection destination neuron circuits is less than a total number of the plurality of neuron circuits included in the plurality of ising devices. [This limitation is satisfied by Zhu, because the “connection destination neuron circuits” (in the context recited in claim 1) are neurons other than a particularly given neuron. Since the total number of all neuron circuits (i.e., all PEs in Zhu) includes this particularly given neuron circuit as well as the destination neuron circuits, the number of connection destination neuron circuits is one fewer than the total number of all neuron circuits. Alternatively, since each PE in Zhu is connected to every other PE, any arbitrary subset of the PEs in Zhu may qualify as corresponding to “a plurality of connection destination neuron circuits”; the number of PEs in this subset would be fewer than the total number of PEs. Therefore, Zhu teaches the instant limitation.]

	As to claims 12-13, the further limitations recited in these claims are the same or substantially the same as those recited in claim 11. Therefore, the rejection made to claim 11 is applied to claims 12 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The newly cited reference Kim et al. and Han et al., teach non-fully-connected networks, as discussed in the “response to arguments” section.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124